DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2. Claims 1-6 are allowed.
3. The following is an Examiner’s reason for allowance.
4. Regarding claims 1 (apparatus) and 6 (method) the closest prior art is Shibahara et al; (Filtering-tolerant transmission by the Walsh-Hadamard transform for super-channel beyond 100 Gb/s -2015 attached). Regarding claim 1, Shibahara et al discloses an optical transmission system ;(optical transmission system, see figure 1; (Equivalent to Applicant’s figure 1) comprising: an optical transmission apparatus configured to subject a transmission signal including a plurality of sequences to Hadamard transform to obtain a signal optically modulate the obtained signal,(optical transmission system for providing plurality of sub carrier signals to the input of the Walsh Hadamard transform (WHT) and the output of the WHT is send to the IQ optical modulator, see figure 1; (Equivalent to Applicant’s figure 1) and transmit the modulated signal; (output of the IQ optical modulator is transmitted , see figure 1; (Equivalent to Applicant’s figure 1) and an optical reception apparatus configured to demodulate a reception signal received from the optical transmission apparatus by subjecting the reception signal to adaptive equalization processing with a predetermined number of taps,(optical reception apparatus with digital signal processor implemented by butterfly filter, see figure 4a, 4b; (Equivalent to Applicant’s figure 1) wherein the optical reception apparatus includes: an adaptive equalization processing unit configured to subject the reception signal to adaptive equalization processing of wavelength distortion compensation; (optical reception apparatus with digital signal processor implemented by butterfly filter and further providing inverse WHT with butterfly filter with adaptive FIR filters, see figure 4a, 4b; (Equivalent to Applicant’s figure 1).


However regarding claim 1, the prior art of record fails to disclose in which a predetermined delay is added to one of the plurality of sequences, with a number of taps obtained by subtracting a number determined in accordance with a delay from the predetermined number of taps; a delay compensation unit configured to subject the reception signal subjected to the wavelength distortion compensation to delay compensation in accordance with the delay; and an inverse Hadamard transform unit configured to subject the reception signal subjected to the delay compensation to inverse Hadamard transform.

However regarding 6, the prior art of record fails to disclose in which a predetermined delay is added to one of the plurality of sequences, Subjecting, by the optical reception apparatus, the reception signal to adaptive equalization processing of wavelength distortion compensation with a number of taps obtained by subtracting a number determined in accordance with a delay from the predetermined number of taps; Subjecting, by the optical reception apparatus, the reception signal subjected to the wavelength distortion compensation to delay compensation in accordance with the delay; and Subjecting, by the optical reception apparatus, the reception signal subjected to the delay compensation to inverse Hadamard transform. 

The Examiner found no suggestion or motivation to combine similar teachings from prior art made of record to overcome the limitations as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. 


Conclusion
5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Shibahara et al; (US 2018/0375607) discloses an optical transmission and reception apparatus, wherein the optical reception apparatus the equalization processing unit uses Hadamard transform, see figure 1 as reproduced below



    PNG
    media_image1.png
    495
    816
    media_image1.png
    Greyscale


b. Yamamoto et al; (US 10693562) discloses encoding and decoding device in an optical communication system using Hadamard matrix, see figures 11 and 14 as reproduced below.


    PNG
    media_image2.png
    619
    881
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    686
    832
    media_image3.png
    Greyscale

c. Majeed et al; (3 Gb/s Broadband Spectral Amplitude Coding – Optical Code Division Multiple Access (SAC-OCDMA) Based on Multi Diagonal and Walsh Hadamard Codes – 2019 attached) discloses detecting Walsh Hadamard Codes using balanced detection, see figure 3 as reproduced below.


    PNG
    media_image4.png
    228
    471
    media_image4.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMRITBIR K SANDHU/ Primary Examiner, Art Unit 2636